Supreme Court of Florida
                             ____________

                             No. SC21-754
                              ____________

                   ETHERIA VERDELL JACKSON,
                           Appellant,

                                   vs.

                        STATE OF FLORIDA,
                             Appellee.

                          January 20, 2022

PER CURIAM.

     We have for review Etheria Verdell Jackson’s appeal of the

circuit court’s order summarily denying his successive motion for

postconviction relief, filed pursuant to Florida Rule of Criminal

Procedure 3.851. 1 In that motion, Jackson argues that he is

entitled to retroactive application of our decision in State v. Poole,

297 So. 3d 487 (Fla. 2020), which receded from Hurst v. State, 202

So. 3d 40 (Fla. 2016), except as to the requirement that “a jury

must unanimously find the existence of a statutory aggravating



     1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
circumstance beyond a reasonable doubt.” Poole, 297 So. 3d at

491.

       After carefully reviewing Jackson’s arguments, we conclude

that he is not entitled to relief. Jackson was convicted of first-

degree murder and sentenced to death in accordance with the jury’s

seven-to-five vote recommendation. Jackson v. State, 530 So. 2d

269, 271 (Fla. 1988). His death sentence became final in 1989.

Jackson v. Florida, 488 U.S. 1050 (1989) (denying petition for

certiorari). Because his death sentence was final prior to Ring v.

Arizona, 536 U.S. 584 (2002), Poole does not apply retroactively to

him. See Randolph v. State, 320 So. 3d 629, 631 (Fla. 2021); Asay

v. State, 210 So. 3d 1, 22 (Fla. 2016). 2 We also summarily reject

Jackson’s claims that he is entitled to relief under either the Eighth

Amendment or the Fourteenth Amendment.




      2. We further conclude that Jackson’s Sixth Amendment
claim is procedurally barred. In his prior successive postconviction
motion, Jackson raised essentially the same arguments advanced in
his current motion. See Hendrix v. State, 136 So. 3d 1122, 1125
(Fla. 2014) (“Claims raised and rejected in prior postconviction
proceedings are procedurally barred from being relitigated in a
successive motion.”); see also Fla. R. Crim P. 3.851(e)(2).

                                 -2-
     Accordingly, because none of Jackson’s claims warrant relief,

we affirm the challenged order.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Duval County,
    Tatiana R. Salvador, Judge
    Case No. 161985CF012620AXXXMA

Eric Pinkard, Capital Collateral Regional Counsel, Natalia C. Reyna-
Pimiento, Julissa R. Fontán, and Heather A. Forgét, Assistant
Capital Collateral Regional Counsel, Middle Region, Temple Terrace,
Florida,

     for Appellant

Ashley Moody, Attorney General, and Janine D. Robinson, Assistant
Attorney General, Tallahassee, Florida,

     for Appellee




                                  -3-